DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "inert environment" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the language be changed to “an inert environment”  (emphasis added) in order to correct this deficiency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090108382 (Eriksen et al).
Concerning claim 1, Eriksen discloses a header (219); one or more feedthrough pins (234) extending through the corresponding apertures in the header (Fig. 66); a sensor chip (290) disposed on a support portion of the header, the sensor chip comprising one or more contact pads (232) and a pressure-sensitive portion ([0053]-[0054]); wire bonded interconnections (272) in electrically connecting the one or more contact pads with the respective one or more feedthrough pins ([0213]); an outer cover comprising a diaphragm (226) in mechanical communication with the pressure-sensitive portion of the sensor chip; and a  sealed enclosure (300+ 266+ 220) formed by at least a portion of the header and the outer cover, the sealed enclosure isolating at least the wire bonded interconnections, the one or more contact pads, and the sensor chip from an external environment (Fig. 60).
Continuing to claims 2-6, Eriksen discloses wherein the diaphragm protrusion in configured in direct pre-loaded contact with the pressure-sensitive portion of the sensor chip (Fig. 60, [0202] and [0211]), further comprising a pushrod disposed between the diaphragm protrusion and the pressure-sensitive portion of the sensor chip (Fig. 60, [0202] and [0211]), wherein the pushrod comprises one or more of glass, silicon, and metal ([0202] and [0211]), wherein the pushrod is attached to a diaphragm region of the sensor chip, wherein the pushrod accommodates the diaphragm protrusion of the outer cover, and wherein the pushrod is a physical linkage configured to transmit force to the sensor chip from pressure applied to the outer cover ([0202] and [0211]), and wherein the diaphragm protrusion in configured in direct pre- loaded contact with pushrod (Fig. 60, [0202] and [0211]).
Concerning claim 7 Eriksen discloses further comprising one or more pin inserts extending through corresponding apertures in the header and in electrical communication with the respective one or more feedthrough pins, the one or more pin inserts secured to the header by electrically isolating seals ([0204] and [0205]).
Referring to claims 9 and 10, Eriksen discloses wherein the contact pads, the wire bonded electrical interconnections, and the sensor chip are contained in the same sealed enclosure and inert environment ([0202]) and wherein the sealed enclosure comprises an inert environment ([0202]).
Regarding claims 11 and 12, Eriksen discloses  wherein the header comprises a support portion (18) and the sensor chip is mounted on the support portion (Fig. 66) and wherein the sensor chip is mounted on the support portion by one or more of an adhesive and a glass seal ([0132]).
As to claims 14 and 15, Eriksen discloses wherein the sealed enclosure is formed by joining the outer cover and the header (Fig. 60) and wherein the sealed enclosure is formed by joining only the outer cover and the header having sealed apertures (Fig. 60).
Pertaining to claim 16, Eriksen discloses wherein the one or more wire bonded interconnections comprise one or more of gold (Au), copper (Cu), aluminum (Al), nickel (Ni), platinum (Pt), and a metal alloy ([0214]).
Concerning claim 17, Eriksen discloses wherein the first sealed enclosure is configured to improve operation reliability of the sensor device at temperatures above 400°C (claim 22).
Continuing to claim 18, Eriksen discloses wherein the outer cover (220) comprises a metal ([0204]).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10436662 in view of US 20090108382 (Eriksen et al). 
US 10436662 discloses sensor device, comprising: a header;
one or more feedthrough pins extending through corresponding apertures in the header;
a sensor chip disposed on the header, the sensor chip comprising one or more contact pads and a pressure-sensitive portion (Eriksen [0053]-[0054]);
wire bonded interconnections electrically connecting the one or more contact pads with the respective one or more feedthrough pins;
an outer cover comprising a diaphragm protrusion in mechanical communication with the sensor chip; and a sealed enclosure formed by the header and the outer cover, the sealed enclosure isolating at least the wire bonded interconnections, the one or more contact pads, and the sensor chip from an external environment (Claim 4),
wherein the diaphragm protrusion in configured in direct pre- loaded contact with the pressure-sensitive portion of the sensor chip (Claim 1),
further comprising a pushrod disposed between the diaphragm protrusion and the pressure-sensitive portion of the sensor chip (Claim 1),
wherein the pushrod comprises one or more of glass, silicon, and metal (Eriksen ([0202] and [0211])
wherein the pushrod is attached to a diaphragm region of the sensor chip, wherein the pushrod accommodates the diaphragm protrusion of the outer cover, and wherein the pushrod is a physical linkage configured to transmit force to the sensor chip from pressure applied to the outer cover (Claim 1),
wherein the diaphragm protrusion in configured in direct pre- loaded contact with pushrod (Claim 1),
further comprising one or more pin inserts extending through corresponding apertures in the header and in electrical communication with the respective one or more feedthrough pins, the one or more pin inserts secured to the header by electrically isolating seals (Claim 1),
wherein the one or more pin inserts each comprise a metal cylinder having an open end and a closed end, wherein the open end extends into the sealed enclosure and is configured to accept a respective feedthrough pin, and wherein the closed end extends outside of the header and is configured to at least partially seal the sealed enclosure (Claim 1).
wherein the contact pads, the wire bonded electrical interconnections, and the sensor chip are contained in the same sealed enclosure and inert environment (Claim 3, .
wherein the sealed enclosure comprises an inert environment (Claim 3), 
wherein the header comprises a support portion and the sensor chip is mounted on the support portion.
wherein the sensor chip is mounted on the support portion by one or more of an adhesive and a glass seal (Eriksen [0132]), 
wherein the wire bonded interconnections electrically connect the one or more contact pads to the respective one or more feedthrough pins without requiring vias or openings in the sensor chip (Claim 1), 
wherein the sealed enclosure is formed by joining the outer cover and the header (Eriksen Fig. 60),
wherein the sealed enclosure is formed by joining only the outer cover and the header having sealed apertures (Eriksen Fig. 60),
16. The sensor device of claim 1, wherein the wire bonded interconnections comprise one or more of gold (Au), copper (Cu), aluminum (A1), nickel (Ni), platinum (Pt), and a metal alloy (Claim 11),
wherein the sealed enclosure is configured to improve operation reliability of the sensor device at temperatures above 400°C (Claim 12), 
wherein the outer cover comprises a metal (Eriksen [0204]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	10/13/22